           Case 4:21-mj-00545-BP Document 3 Filed 08/25/21                                     Page 1 of 4 PageID 19
AD 93 (Rev. 12109) Search and Sei=lwe Warrant (Page 2)


                                                                        Return
Case No.:                              Date and time warrant executed:                Copy ofwarrant and inventory left with:
  4:21-MJ-       s-~')'          811lP/ZI                       ."0
Inventory made in the presence of:
             ~          4S
Inventory oft e property taken and name of any person(s) seized:

                                                                                                  FILED
                                                                                         August 25, 2021
       2-> 13I01ck-     Sct""'5v:J       C.e.·lIrl-)~                                     KAREN MITCHELL
                                                                                      CLERK, U.S. DISTRICT COURT
                  1Vv1~;.' ''350&03            '1,3      &fl   032..3




                                                                      Certi lcation


          I declare under penalty of perjury that this inventory is correct and was returned along with the original
warrant    10 the designated judge.




Date: _6~/_/{P_~JZ_I               _



                                                                                              Printed name and title
              Case 4:21-mj-00545-BP Document 3 Filed 08/25/21                                           Page 2 of 4 PageID 20
 AO 93 (Rev. 12/09) Search and Seizure Warrant




                                        UNITED STATES DISTRICT COURT
                                                                             for the
                                                               Northern District of Texas


                     In the Matter of the Search of                                )
                 (Briefly describe the property to be searched                     )
                  or identifY the person by name and address)                      ) Case No.        4:21-MJ-.m_t;"
                                                                                   )
INFORMATION ASSOCIATED WITH DATA CONTAINED                                             [FILED UNDER SEAL]
   ON TWO CELLPHONES SEIZED FROM RODNEY                                            )
                   SYKES                                                           )

                                                  SEARCH AND SEIZURE WARRANT

 To:         Any authorized      law enforcement        officer

          An application by a federal law enforcement                   officer or an attorney for the government         requests the search
 of the following person or property located in the                           Northern          District of                      Texas
 (identify the person or describe the property to be searched and give its location):

  Further described         in Attachment    A.

             The person or property to be searched, described above, is bel ieved to conceal (identify the person or describe the
 property to be sei::ed):
  Further described         in Attachment    B.



             I find that the affidavit(s),       or any recorded testimony,        establish probable cause to search and seize the person or
 property.

             YOU ARE COMMANDED                      to execute this warrant on or before                 ~   1M}           1,()   z.. I
                                                                                                                     (not to exceed 1-1days)
       o     in the daytime     6:00 a.m. to 10 p.m.                lrI at   any time in the day or night as I find reasonable        cause has been
                                                                    ....,.established.

          Unless delayed notice is authorized below, you must give a copy of the warrant and a receipt for the property
 taken to the person from whom, or from whose premises, the property was taken, or leave the copy and receipt at the
 place where the property was taken.
          The officer executing this warrant, or an officer present during the execution of the warrant, mLlst prepare an
 inventory as required by law and promptly return this warrant and inventory to United States Magistrate Judge
 Hal R. Ray, Jr.
                                    (name)

  tJ/rft   I find that immediate notification may have an adverse result listed in 18 U.S.C. § 2705 (except for delay
 of trial), and authorize the officer executing this warrant to delay notice to the person who, or whose property, will be
 searched or seized (check the appropriate box) 0 for              days (not to exceed 30).
                                                           o      until, the facts justifying,   the later specific date of


 Date and t;me ;ssned            '8/' 0      11Il~I     B- 10; l{""Q.~ .                         Ib.£. ~ ;}f;s):;,"~~
                                                                                                                    .
 City and state:        Fort Worth, Texas                                                  Hal R. Ray, Jr., United States Magistrate           Judge
                                                                                                             Printed name and title
 Case 4:21-mj-00545-BP Document 3 Filed 08/25/21            Page 3 of 4 PageID 21




                               ATTACHMENT             A


The property to be searched are:

Device 1: Black Apple iPhone cellphone

Device 2: Black Samsung cellphone, IMEI# 350603973910323

The devices were seized from the person of Rodney Sykes on August 2, 2021,
pursuant to his arrest in Fort Worth Texas. The devices are currently located at the
FBI Dallas Division, Fort Worth RA, in Fort Worth, Texas.

This warrant authorizes the forensic examination of the devices for the purpose of
identifYing the electronically stored information described in Attachment B.




Attachment   A
 Case 4:21-mj-00545-BP Document 3 Filed 08/25/21               Page 4 of 4 PageID 22




                                  ATTACHMENT             B

l. Evidence, contraband, fruits, and instrumentalities of violation of Title 18 U.S.C. §
2113, Bank Robbery:

             a. any information related the above violations including names, addresses,
             phone numbers, call logs, contacts, text messaging or any other type of
             messaging through applications, photographs, videos, or any other
             identifYing information of possible co-conspirators;

             b. any infonnation recording scheduled or travel of co-conspirators;

             c. all bank records, checks, credit card bills, account information, and other
             financial records.

2. Evidence of user attribution showing who used or owned the Device at the time the
things described in this warrant were created, edited, or deleted, such as logs,
phonebooks, saved usernames and passwords, documents, and browsing history;

3. Records evidencing the use of the internet to comniunicate with co-conspirators to
include;

             a. records of Internet Protocol addresses used;

             b. records ofInternet activity, including firewall logs, caches, browser
             history and cookies, "bookmarked" or "favorite" web pages, search terms
             that the user entered into any Internet search engine, and records of user-
             typed web addresses.

As used above, the terms "records" and "information" include all of the foregoing
items of evidence in whatever form and by whatever means they may have been
created or stored, including any form of cellular telephone, computer, or electronic
storage (such as flash memory or other media that can store data) and any
photographic form




Attachment   B
